Citation Nr: 0732605	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-32 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for dry eyes.

3.  Entitlement to service connection for cold injuries to 
the fingers and toes.

4.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.

5.  Entitlement to service connection for alcohol abuse as 
secondary to a psychiatric disorder acquired during service.

6.  Entitlement to service connection for the residuals of a 
fractured right ring finger.

7.  Entitlement to an initial compensable rating for 
sinusitis.

8.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).

9.  Entitlement to an initial compensable rating for the 
residuals of a skull fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


INTRODUCTION

The veteran served on active duty from December 1980 to June 
2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 and an April 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska.  The veteran appeared and 
testified before the Board via videoconferencing in July 
2007.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a low 
back disability, dry eyes, for a psychiatric disorder, and 
for alcohol abuse as secondary to a service-acquired 
psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a current disability related to 
frostbite that began during service or as a consequence of 
service.

3.  The veteran has slight enlargement of the distal 
interphalangeal (DIP) joint of the right ring finger as a 
result of an in-service fracture.

4.  The veteran experiences the equivalent of three to six 
non-incapacitating episodes of chronic sinusitis each year.

5.  The veteran experiences recurrent epigastric distress 
with pyrosis and regurgitation.

6.  The veteran experiences no residuals of a skull fracture.


CONCLUSIONS OF LAW

1.  Frostbite of the fingers and toes was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  Residuals of a right ring finger fracture were incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  Criteria for a 10 percent rating for sinusitis have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.97, Diagnostic Code 6511 (2007).

4.  Criteria for a 10 percent rating for GERD have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.114, Diagnostic Code 7346 (2007).

5.  Criteria for a compensable rating for the residuals of a 
skull fracture have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Code 8045 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in August 2002, March 2003 and October 2003, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete her claims of entitlement 
to service connection and for claims of entitlement to higher 
ratings, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  Accordingly, the 
Board finds that VA met its duty to notify the veteran of her 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, all notices were not provided prior to the 
appealed AOJ decisions, however, a Supplemental Statement of 
the Case was issued in May 2006, adjudicating all issues here 
on appeal.  As such, all notices provided to the veteran are 
deemed to be pre-decisional as per Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording her physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording her the opportunity to give testimony before the 
Board in July 2007.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  As such, the merits of the veteran's claims will now 
be addressed.

Service Connection

The veteran asserts that she experienced mild frostbite, 
known as frostnip, during arctic training during service in 
1996.  She credibly testified before the Board that she did 
not seek treatment, but went on vacation to Mexico promptly 
following the training.  The veteran asserts that she has had 
difficulty keeping her hands and feet warm since that time.  
She does not, however, contend that she requires treatment 
for frostbite of the hands and feet.

The veteran also asserts that she has a knot in her right 
ring finger where she fractured it during service.  She does 
not complain of limited motion or pain; only that she 
experiences the residual of the fracture in the form of the 
finger deformity.  The veteran does not require any treatment 
of the right ring finger.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Frostbite

The veteran's service medical records are silent for any 
reference to frostbite or frostnip.  Her service personnel 
records clearly show that she served in cold weather areas, 
but there is nothing in her service records to corroborate 
her contention that she experienced some form of frostbite 
during service.  

The veteran credibly testified that she experiences a 
sensitivity to cold weather and that she has difficulty 
keeping her hands and feet warm.  She has not, however, 
provided any evidence to corroborate her statements that she 
experienced some form of frostbite during service.  Her post-
service treatment records do not show a current disability 
associated with frostbite.

The veteran underwent VA examination in March 2004 and 
complained of a sensitivity to cold since November 1996.  
There was no objective evidence of the veteran having 
experienced frostbite.  The diagnostic impression rendered, 
however, was status-post frostnip of the fingers and toes 
with residual cold sensitivity.

Given the evidence of record, the Board finds that the 
veteran does not have a disability due to cold injuries 
experienced during service.  Although she is certainly 
competent to testify as to observable symptomatology, such as 
coldness and discoloration of the fingers and toes 
experienced in 1996, she is not competent to make a lay 
diagnosis as frostbite is not a readily recognizable 
disability such as varicose veins and there is no evidence 
that the veteran has medical training.  See Barr v. 
Nicholson,  21 Vet. App. 303 (2007); Woehlaert v. Nicholson, 
No. 05-2302 (August 24, 2007); also see Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  The diagnosis of 
status-post frostnip does not reflect a disability associated 
with an in-service event and cannot be construed as evidence 
of a current disability due to in-service exposures.  

While the Board is certainly sympathetic to this veteran and 
appreciates that in living and working in a cold weather 
climate one is exposed to extreme temperatures, the evidence 
simply does not support a finding of current disability due 
to in-service exposures.  It is important to point out that 
absent evidence of a disease or injury incurred during 
service, the basic compensation statutes cannot be met.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 
2001).  Therefore, in the absence of evidence of an in-
service exposure which caused actual frostbite and evidence 
of a current disability linked to that exposure, service 
connection for frostbite of the fingers and toes must be 
denied.

Right Ring Finger

Service medical records show that the veteran fractured her 
right ring finger in March 1985.  She was treated in April 
1985 and x-rays taken in June 1985 show an oblique fracture 
at the base of the distal phalanx.  The veteran's finger 
healed, but she has experienced a knot in her right ring 
finger since that time.

The veteran has not required treatment for problems with her 
right ring finger since service.  Upon VA examination in 
March 2004, she related that she did not have pain or limited 
motion in the finger, but had a deformity due to the in-
service fracture.  Upon examination, a slight enlargement of 
the DIP joint was found.

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

When considering the evidence of record, the Board finds, 
when resolving all reasonable doubt in favor of the veteran, 
that she has a deformity of the DIP joint as a result of the 
in-service fracture.  Although the medical evidence does not 
include a clear nexus opinion as to the reason for the 
enlargement of the DIP joint, the Board finds the veteran 
competent to say that the knot appeared on her right ring 
finger after the in-service fracture and has been present 
since that time.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology).  Therefore, service connection 
for the residuals of a right ring finger fracture is granted.

Increased Ratings

The veteran asserts that her sinusitis should be assigned a 
compensable rating because she is required to take medication 
daily and continues to experience stuffiness and crusting on 
a regular basis.  She requests that a compensable rating be 
assigned for GERD because she experiences heartburn and 
regurgitation into her throat if she does not avoid certain 
foods.  The veteran also requests assignment of a compensable 
rating for the residuals of a skull fracture but has advanced 
no argument as to why such a rating should be assigned.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board points out that the RO granted service connection 
for sinusitis, GERD and the residuals of a skull fracture in 
a July 2003 rating decision.  The veteran advised the RO in 
October 2003 that she had been in the process of moving and 
was unable to attend examinations scheduled in Germany so 
wanted to "reopen" her claims.  Because this notification 
was received on the heels of the July 2003 rating decision 
and shows disagreement with the assigned ratings, it is 
liberally construed as a notice of disagreement as opposed to 
a new claim.  As such, the Board will consider the initial 
ratings assigned for each disability.

Sinusitis

The medical evidence shows that the veteran has a history of 
surgeries to remove polyps in her nasal passages as well as a 
lengthy history of stuffiness and crusting.  The veteran 
credibly testified before the Board that she had to take 
medications daily in order to maintain the ability to breathe 
through her nose, however, she did not state that she 
experienced any type of obstruction.  She stated that she had 
crusting on a regular basis as well as stuffiness.  

Upon VA examination in March 2004, the veteran had no 
complaints of incapacitating episodes and related having good 
results with the use of medications.  She was determined to 
have chronic rhinitis and sinusitis.  There was no 
obstruction found upon physical examination.

The veteran's sinusitis is rated under 38 C.F.R. § 4.97, 
Diagnostic Codes 6522 and 6511.  In order for a compensable 
rating to be assigned under Diagnostic Code 6522, there must 
be evidence of greater than 50 percent obstruction of nasal 
passages on both sides or complete obstruction on one side.  
In order for a compensable rating (10 percent) to be assigned 
under Diagnostic Code 6511, there must be evidence of one or 
two incapacitating episodes per year of sinusitis or three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.  A higher rating of 30 percent may be assigned upon 
a showing of three or more incapacitating episodes or more 
than six non-incapacitating episodes per year.

The veteran does not assert that she has obstruction other 
than stuffiness and there is no objective medical evidence of 
obstruction.  As such, a compensable rating is not for 
assignment under Diagnostic Code 6522.  The veteran has not 
experienced any incapacitating episodes of sinusitis, but has 
experienced a continuous stuffiness and crusting 
notwithstanding use of medication on a daily basis.  Thus, 
when considering the level of disability experienced as a 
result of continuous symptoms, the Board resolves all 
reasonable doubt in favor of the veteran and finds that her 
symptoms are the equivalent of three to six non-
incapacitating episodes of chronic sinusitis.  Therefore, 
criteria for assignment of a 10 percent rating under 
Diagnostic Code 6511 are met as of the date entitlement to 
service connection began.  There is no evidence to suggest 
the need for staged ratings and there is no evidence 
approximating the level of disability required to meet 
criteria for assignment of a 30 percent rating.  As such, the 
veteran's request for a higher rating is granted inasmuch as 
a 10 percent initial rating is assigned.

GERD

The veteran's service medical records show that she 
experienced heartburn and regurgitation into her throat to 
such an extent as to cause hoarseness.  She was prescribed 
medication on a daily basis.  The veteran is not currently 
treated for GERD and credibly testified that she is careful 
about what she eats and avoids certain foods in order to 
avoid the constant heartburn associated with GERD.

The veteran's GERD is rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  In order for a 10 percent rating to be 
assigned, there must be evidence of two or more of the 
following:  recurrent epigastric distress, dysphagia, pyrosis 
and regurgitation accompanied by substernal or arm or 
shoulder pain.  For a 30 percent rating to be assigned, there 
must also be evidence of persistently recurrent epigastric 
distress productive of considerable impairment of health.

Given the evidence of record, including the veteran's 
credible testimony, the Board finds that the veteran 
experiences recurrent epigastric distress with pyrosis and 
regurgitation when she does not either take prescribed 
medication or be careful with her diet.  Therefore, when 
considering the worst possible scenario, the Board resolves 
all reasonable doubt in her favor and finds that criteria for 
a 10 percent rating have been met since service connection 
became effective.  There is no evidence to suggest the need 
for staged ratings and there is no evidence even remotely 
suggesting considerable impairment of health so as to meet 
criteria for assignment of a 30 percent rating.  As such, the 
veteran's request for a higher rating is granted inasmuch as 
a 10 percent initial rating is assigned.

Residuals of Skull Fracture

The veteran is not treated for residuals of a skull fracture 
and does not contend that she has limitations due to the in-
service skull fracture.  She credibly testified before the 
Board that she has headaches with the changes in weather, but 
she did not identify if that was considered a residual of the 
head fracture or possibly related to her allergies.  Upon VA 
examination in March 2004, the veteran did not have 
complaints of memory loss and the examiner reported that 
there was no sequelae of the skull fracture.

The veteran's skull fracture is rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045, which directs that purely 
neurological disabilities will be rated under the diagnostic 
codes specifically dealing with those disabilities and purely 
subjective complaints recognized as symptomatic of brain 
trauma will be rated 10 percent, and no more, under 
Diagnostic Code 9304.

Following a complete review of the veteran's substantial 
service medical records, the Board finds that there is no 
evidence of complaints recognized as symptomatic of brain 
trauma.  Additionally, the veteran does not have any 
neurologic disability and is not treated for any subjective 
complaints considered to be related to her in-service head 
injury.  The veteran's own assertions are the most telling 
and they reflect no evidence of disability due to the in-
service head injury.  She has simply advanced no argument for 
which a 10 percent rating may be assigned and the Board is 
unable to find any evidence to support the assignment of a 
compensable rating.  As such, there is no avenue upon which 
to assign a compensable rating for the residuals of a skull 
fracture.  Consequently, a compensable rating for the 
residuals of a skull fracture is denied.

Extra-Schedular Rating

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that she is unemployed and 
suggests that it is due to various service-connected 
disabilities, she has not identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings with respect to sinusitis, GERD 
and/or residuals of a skull fracture.  The Board has been 
similarly unsuccessful in locating exceptional factors.  The 
veteran has not required frequent periods of hospitalization 
for sinusitis, GERD or residuals of a skull fracture and 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  As such, the use of an extra-schedular rating is 
not appropriate at this time.




ORDER

Service connection for frostbite of the fingers and toes is 
denied.

Service connection for residuals of a fractured right ring 
finger is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A 10 percent rating for sinusitis is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

A 10 percent rating for GERD is granted, subject to the laws 
and regulations governing the award of monetary benefits.

A compensable rating for the residuals of a skull fracture is 
denied.


REMAND

Back Disability

The veteran testified before the Board that she experienced 
back pain following a fall during service, as a result of 
being bounced around for years in aircraft, and as a result 
of having large breasts.  Her service medical records show 
that she entered service in 1980 without any finding of a 
back disability and had her first complaint of back pain in 
1989.  At that time, the veteran related that she had fallen 
fifteen feet and landed on her back when she was a child, but 
that her activities as an adult had not been hindered by back 
pain.  The veteran complained of discomfort in her back in 
May 2000 when she sought surgical consultation for a breast 
reduction.

The veteran credibly testified that she has experienced low 
back pain since she first complained of such in 1989.  Upon 
VA examination in March 2004, a diagnosis of mechanical low 
back pain was rendered, but the examiner did not provide an 
opinion as to the possible etiology of the current 
disability.  As such, the Board finds that this claim must be 
remanded for additional development of the medical record 
pursuant to 38 C.F.R. § 3.159(c)(4).  Also see, McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Upon remand, the RO must 
consider service connection on a direct basis as the evidence 
currently of record does not rebut the presumption of 
soundness upon entry into service.

Dry Eyes

The veteran's service medical records clearly show years of 
treatment for dry eyes.  She credibly testified before the 
Board that she began experiencing dry eyes during service and 
has problems with them today.  In December 2003, the 
veteran's private ophthalmologist reported that the veteran 
had binasal pingueculae and keratitis sicca.  Therefore, 
there is adequate evidence to indicate that the current eye 
disability may be associated with service.  Consequently, 
this claim must also be remanded for additional development 
of the medical record pursuant to 38 C.F.R. § 3.159(c)(4) and 
McLendon.

Psychiatric Disorders

The veteran contends that she developed a psychiatric 
disorder, possibly post-traumatic stress disorder, as a 
result of experiences during service.  She has provided 
information about two rapes and problems with alcoholism.  
The current medical evidence, however, is not adequate upon 
which to determine what the appropriate diagnosis is and 
whether it is related to service.  The March 2004 VA 
psychiatric examination report specifically noted that the 
veteran would have to stop drinking for such a determination 
to be made.

The veteran credibly testified before the Board that she did 
not attend the last scheduled examinations because she was 
intoxicated.  She advised that she had successfully completed 
a detoxification program and fully intended to stay sober, 
pursue her medical care, and continue with treatment for her 
various psychiatric problems.  The veteran stated at her 
hearing before the Board that she would attend any scheduled 
examinations.

In an effort to fully assist this veteran, the Board finds it 
appropriate to schedule her for a psychiatric evaluation 
while she is maintaining her sobriety to determine if she has 
any Axis I diagnoses other than alcohol dependence.  It is 
important to point out that the law has consistently 
precluded direct service connection for alcohol and drug 
abuse; however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that there can be 
service connection for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, service-
connected disability.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  Compensation may be awarded only "where 
there is clear medical evidence establishing that alcohol or 
drug abuse is caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing." See Allen, 237 F. 3d at 1381.

The veteran is hereby notified that it is her responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain 
releases for all treatment for back 
complaints, eye complaints, and 
psychiatric complaints since the last 
records were associated with the claims 
folder in 2006.  Obtain all treatment 
records available.  If records cannot be 
obtained, make proper annotations in the 
claims folder.

2.  After all treatment records are 
obtained, schedule the veteran for an 
orthopedic examination to determine the 
nature and etiology of her low back 
disability.  The examiner should be 
provided with the claims folder and 
instructed to review all pertinent 
records, including the nine envelopes of 
service medical records, and render all 
appropriate diagnoses.  The examiner 
should then state, for any diagnosed low 
back disability, whether it is at least 
as likely as not that it began during 
service or as a consequence of some event 
during service.  The examiner should 
specifically comment on the veteran's 
theory of developing low back pain due to 
her job as a navigator as well as her 
complaints of pain due to having large 
breasts.  All opinions expressed must be 
supported by complete rationale.

3.  After all treatment records are 
obtained, schedule the veteran for an eye 
examination to determine the nature and 
etiology of her dry eye disability.  The 
examiner should be provided the claims 
folder and instructed to review all 
pertinent records, including the nine 
envelopes of service medical records, and 
render all appropriate diagnoses.  The 
examiner should then state, for any 
diagnosed eye disability, whether it is 
at least as likely as not that it began 
during service or as a consequence of 
some event during service.  The examiner 
should specifically comment on the 
veteran's theory of developing dry eyes 
due to her job as a navigator.  All 
opinions expressed must be supported by 
complete rationale.

4.  After all treatment records are 
obtained, schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of all psychiatric 
complaints.  The examiner should be 
provided the claims folder and instructed 
to review all pertinent records, 
including the nine envelopes of service 
medical records, and render all 
appropriate diagnoses.  The examiner 
should then state, for any diagnosed 
disability, whether it is at least as 
likely as not that it began during 
service or as a consequence of some event 
during service such as being harassed for 
being a female in a male dominated 
environment.  The examiner should 
specifically comment on the veteran's 
assertions regarding experiencing 
traumatic events during service and state 
whether her alcoholism began as a result 
of any psychiatric disability that began 
during service.  All opinions expressed 
must be supported by complete rationale.

5.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  With respect to the veteran's 
low back disability, service connection 
on a direct basis must be considered; a 
specific finding must be made as to the 
presumption of soundness if the claim is 
being considered under a theory of 
aggravation.  If the benefits sought are 
not granted, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


